﻿"In the name of God, the Compassionate, the Merciful.
Praise be to Allah, the Lord of the Universe".
Those are, my dear brothers and friends, the opening words of the Koran, the Holy Book of Muslims. Allah is the Lord of the universe, the Lord of the heavens, the earth and whatever there is in between; Allah is the Lord of all living creatures and of all human beings, irrespective of race or colour. God gave life to mankind in compassion, watches over human growth with the same compassion and enjoins us in all of revealed Scripture and in all the messages of His prophets to demonstrate that compassion. No human being is superior to another except on grounds of piety and noble humanitarian deeds. No human race is better than any other, and no skin colour is preferable to another.
That, my dear brothers and friends, is our fundamental premise. Therefore, we praise Allah, our Lord, Who, after millenniums had gone by, finally brought the human race to culminate its long struggle and learn from bitter experience with the vision and insight needed to place at its service a forum like the present one, where all States gather on an equal footing in a common endeavour to uphold righteousness and justice, to establish and maintain universal order and security, and to achieve welfare and peace for all.
Until recently, and even now, my country was, and continues to be, a living example of the international community's determination to attain those goals, even at the price of the use of force. It appears that certain people simply will not correct their conduct or rethink their positions except in the face of force. But, as my country's case has not yet been closed, I shall return to speak about it later in my statement. 

Allow me now, Mr. President, to take this opportunity to extend to you, on behalf of the State of Kuwait, our warn congratulations and my own personal best wishes on your election as President of the forty-sixth session of the United Nations General Assembly. He are confident that your vast experience, together with your deep sense of commitment and determination, will bring us closer to attainment of the lofty humanitarian objectives of this world Organisation as it stands on the threshold of a new era. What augments our pleasure is the fact that you represent a sister State, the Kingdom of Saudi Arabia, which was uniquely honoured by God, The Almighty, to be the land where the divine message was revealed and to serve as the beacon of Islam and the home of the two Holy Mosques. Throughout its history, your country has steadfastly supported righteousness and justice and made enormous sacrifices in that regard. As a member of the Cooperation Council for the Arab States of the Gulf (GCC) Kuwait perceives your election as recognition of the outstanding role of the GCC in international life.
I wish also to express in the name of the people and Government of Kuwait our deep gratitude to Mr. Guido de Marco, the President of the last session of the General Assembly, for the achievements made under his wise leadership.
In addition, I would like to place on record the profound thanks and appreciation of the people of Kuwait, as well as my own personal gratitude, to His Excellency Mr. Javier Perez de Cuellar, the Secretary-General of the United Nations, for his wise, painstaking and untiring efforts, combined with impressive impartiality, in doing the work of the United Nations.
Furthermore, let me take this opportunity to extend our congratulations to the Republic of Korea, the Democratic People's Republic of Korea, the Republic of Lithuania, the Republic of Estonia, the Republic of Latvia, the Federated States of Micronesia, and the Republic of the Marshall Islands on

their admission to the United Rations. This la yet further testimony to the growing constructive role played by this Organisation in the resolution of regional conflicts. It is our hope that these new Members will enhance the goals and purposes of the United Nations and promote world peace.
Let me now go back to the time last year when from this rostrum I addressed the plight of my small, peaceful country, which had been invaded by the Iraqi regime in a bid to wipe it off the map of the world. What a difference there is between now and then! One year ago, as I was speaking here, the forces of aggression were wreaking havoc in my country. Today I am conveying to you, my dear brothers and friends, our gratitude and the aspirations of a State Member of this world body, whose land, freedom and dignity have been restored as a result of the honorable stand you took, a position predicated upon principles that are the underpinning of justice and the rule of international law.
That stand will go down in the annals of history as an outstanding achievement on the part of this Organization. The resolutions of the Security Council were enforced through the collective efforts exerted by many countries that have reaffirmed the overriding concern of the United Nations, namely, maintaining world peace and saving succeeding generations from the scourge of war. This objective is clearly spelt out in the Charter. The admirable performance by the United Nations will perhaps serve as a sharp reminder to any party indulging delusions about brutalizing others in pursuit of false ambitions or brazen fantasies that the world Organization stands ready as a strong and effective deterrent.
From the land of Kuwait I convey on behalf of its people sentiments of gratitude and appreciation to all those countries that rushed to our aid and to all those peoples that shared our pain as well as to all those leaders who 

responded swiftly in defence of right and justice against an overwhelming onslaught of ruthless brutality and barbarism.
In the name of every Kuwaiti national, let me commend the thousands of men and women who risked their lives in the air, on land and at sea to defend a small peace-loving nation. In the final analysis, all those servicemen and servicewomen came to our land to defend the principles enshrined in the Charter of the United Nations. They were engaged in battle to ensure the security of all nations in the future and to preserve world peace.
The United Nations system - in particular, the Security Council, the specialized agencies and the Secretary-General - and all the individual countries that contributed to the collective defence of Kuwait and to upholding the principles of the United Nations, together with every soldier who risked his or her life in the process of supporting us, have all won a prominent place in the history of our country as well as in our national conscience.
Kuwait by itself was unable to repel an enemy of overwhelming strength and unspeakable savagery. Kuwait fought hard, with all it had to give, and the Kuwaiti people demonstrated impressive steadfastness in challenging the invaders in a fashion that won the admiration of the world. Hundreds of Kuwaitis fell martyrs or suffered wounds. The most bitter legacy of the invasion, however, is the destruction of the social fabric of Kuwait by brutal and barbaric acts. Families have been split up and people have been terrorized and oppressed by unwarranted acts of malicious vengeance inflicted even on the elderly, women and children, who are still suffering from deep psychological scars. The rehabilitation process requires painstaking efforts over an extended period of time.

In the same context, and in defiance of humanity as a whole, several thousands were taken prisoner or hostage to be subjected later to various forms of torture at the hands of the invaders. Thousands of these prisoners and hostages are still being held by the Iraqi regime In blatant violation of Security Council resolutions and the Islamic system of values, as well as in total disregard of international treaty commitments. May I from this podium address on behalf of Kuwait and its deeply afflicted people an appeal to the conscience of the world to ensure the freedom of those prisoners and hostages and to put an end to their suffering. Man, after all, is the most dignified of creatures, and it is totally inadmissible to use human beings as bargaining chips, as a means of bringing pressure to bear or as tools for blackmail.
My dear brothers and friends, you see before you a number of Kuwaiti children who represent many more who are appealing for your assistance in securing the release of their fathers, mothers, brothers or sisters who are still held by the Iraqi regime that is using them as a means of exploitation and blackmail. This is yet another uncalled-for human tragedy.
A year ago, when I sought to describe the inhuman practices the Iraqi regime was imposing upon Kuwait and its people, institutions and landmarks, as well as upon the third-country nationals who were living peacefully in our country, I was extremely careful in choosing the words and phrases to evoke, on the basis of reports received from inside the country, the conditions prevailing in occupied Kuwait. I did so in a conscious effort to avoid any exaggeration and overstatement. With liberation achieved, now that we have seen the true situation first-hand, it is safe to say that the real dimensions of the tragedy exceed by far even the most lurid imagination of a writer of

fiction. Words like "murder," "torture," "humiliation," "plunder" and "devastation" cannot really do justice to the actual situation on the ground.
What is astounding, however, is that crimes of this nature and on such a scale have been perpetrated at a time when the twentieth century is drawing to a close and when mankind is striving hard to gain better control over the universe by using science to optimise the exploitation of natural resources and to combat social evils in a collective human effort to promote a better life for all- By contrast, the Iraqi leadership, while committing these brutalities in flagrant violation of international legitimacy, tries to hide under the mantle of Islam, thus compounding its already monstrous crime by distorting a sacred God-sent message that sacrifices life in all its forms, human, animal and plant. The Koran and the sayings of our Prophet Mohammed - peace be upon him - are replete with phrases that underline that celebration of life.
Having made these points, I prefer not to dwell on the atrocities and heinous crimes committed by the Iraq regime. The far-reaching evil effects of those crimes will perhaps continue to affect Kuwait and the surrounding areas for decades to come. The tremendous devastation has been and will continue to be recorded by the missions dispatched by the United Nations, the regional organizations and the scientific community. However, despite the extensive damage inflicted by the Iraqi invasion on Kuwait's physical infrastructure and the heinous crimes perpetrated against man and life in all its forms - as demonstrated by setting fire to 732 oil wells - the reconstruction of Kuwait is now well under way. The revitalization process is a mammoth operation that represents a real challenge to the will of man and to our sense of determination to pursue life. We are confident that with God's help and with your support we will be able to restore our full infrastructure. 

Free Kuwait has opened its doors anew to embrace the returning Kuwaitis and to host, in keeping with its longstanding tradition, the foreign workers, technicians, doctors, teachers and businessmen thanks to whose assistance a modern society was developed in an atmosphere of harmony where all received education and medical care. In the meantime, given their experience, the people of Kuwait are determined not to compromise any of their cherished values or gains. Democracy, the rule of law, respect for human rights and the enjoyment of national wealth by all are fundamental principles to which we will adhere even more scrupulously in the future.
Despite the great demands upon us in terms of the reconstruction of our homeland, Kuwait will continue to provide development assistance to other countries to the extent our means will allow. We will also continue to cooperate with the Secretary-General in support of United Nations programmes seeking to improve the human situation. Kuwait will also maintain a strong presence in areas of activity aimed at narrowing the enormous economic gap separating North from South.
The case of Kuwait has shown in clear-cut terms the parameters of an emerging new world order, one that must be predicated upon the principles of justice and respect for the sovereignty of all States. Within the framework of that emerging order an urgent solution must be found to the question of Palestine on the basis of the implementation of all relevant Security Council resolutions. Such a settlement should lead to an honourable end, once and for all, to the tragedy of the Palestinian people. It is our hope now that the ongoing peace efforts to convene a conference for peace in the Middle East will bear fruit so that the envisioned goals will be attained. A similar approach should be followed in dealing with Lebanon, a country with which we 

stand united by fraternal ties and which rightly deserves our full support in achieving stability. Towards that and sincere efforts should continue to be made to enforce the relevant Security Council resolutions.
In our judgment, the resolution of both the Palestinian and the Lebanese problems will bring about peace and security throughout the Middle East.
Kuwait pursues a policy of harmony and peace inspired by international law and the new world order. Such an order can be consolidated by the power of law and international legitimacy and the use of the powers provided for in the Charter of the United Nation with a view to impose peace.
Liberated Kuwait will stay the course it has unfailingly pursued in the past, namely, to build bridges of friendship and harmony and to be an advocate of peace. The only difference between yesterday and today is that now we have a sharper and deeper sense of the meaning of peace, along with a greater faith in the emerging world order that will uphold justice, preserve rights and foster welfare and peace.
Peace is the essence and thrust of all divinely revealed faiths. That is the message of our religion. The letters that form the two Arabic words As-salam - "Peace" - ana Al-Islam are the same. In this vein, may I recite from the Holy Koran a verse that echoes this universal call: "0 ye who believe! "Enter into Islam; "Whole-heartedly; "And follow not "The footsteps "Of the Evil One; "For he is to you
"An avowed enemy." 

Dear brothers and friends, I began this statement by expressing words of thanks to all of you, and I close by reiterating the same sentiments of acknowledgement and gratitude to you all. May God bring peace to all of you.
